DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/15/2021 has been entered.

Status of Claims
Claim(s) 1 and 20 is/are currently amended. Claim(s) 2-3, 5-6 and 12-15 has/have been canceled. Claim(s) 1, 4, 7-11 and 16-20 is/are pending.

Rejections Withdrawn
Rejections not reproduced below has/have been withdrawn in view of the amendments to the claims and/or Applicant's submitted remarks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 4, 7-11 and 16-20 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 20 and claims dependent thereon, the limitation "said first and second glucose sensors having respective first and second characteristics in at least one of hydration, stabilization, or durability" of claim 1 and the comparable limitation of claim 20 are indefinite. Firstly, it is unclear if the limitation is intended to indicate each of the first and second glucose sensor has at least first and second characteristics, or intended to indicate the first sensor has at least a first characteristic, the second sensor has at  least a second characteristic. Furthermore, assuming the language is intended to indicate the latter, it is further unclear what, if any, structural limitations the above limitation requires. Any sensor can be assessed for "durability" in some manner, such that all sensors inherently possess at least a durability characteristic. Is the presence of any two glucose sensors sufficient to satisfy this limitation, such as, e.g., two identical sensors? Or does the language that the characteristics are "respective" to each sensor require that the first and second characteristic(s) are different/disparate (i.e., the first and second glucose sensors have disparate characteristics in at least one of hydration, stabilization, and durability, as disclosed by Applicant in, e.g., ¶ [0014])? As the invention is directed to "complex redundancy" (e.g., ¶ [0001]), which Applicant defines as "the existence/use of two (or more) sensors where (at least) two of the sensors are not identical" (¶ [0257]), to the best of the examiner's understanding, the "respective… characteristics" has been interpreted to mean the first and second glucose sensors have disparate characteristics in at least one of hydration, stabilization, and durability, and will be further discussed with this understanding below. If this is consistent with Applicant's intention, the claim should be amended to reflect this intention more clearly. 
The limitation "determine a transitioning time for transitioning from the first glucose sensor to the second glucose sensor during the transition period based on the first output signal, which is input to the second glucose sensor" of claim 1 and the comparable limitation of claim 20 are indefinite. It is unclear to what a "transitioning time" refers. Is this a specific point in time during the transition period (e.g., when the first sensor data is no longer used any capacity, such as the end of the transition period)? Does transitioning time refer to the timing of the transition period (e.g., beginning to end of the period)? It is additionally unclear to what "which is input to the second glucose sensor" refers, the first output signal or the determined transitioning time.
Regarding claim 7 and claims dependent thereon, the limitation, "wherein, based on said hydration, stabilization, and durability characteristics of the first and second glucose sensors, the microprocessor determines a beginning time and an end time for each of the first time window, the transition period, and the second time window" is indefinite. The relationship between the transitioning time of claim 1 and the beginning and end times for each of the windows/periods is indefinite. For example, it is not readily apparent if the times determined in claim 7 are determinized in addition to the transitioning time, if the limitations of claim 7 further limiting the manner in which the transitioning time is determined, etc.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 4, 7-11 and 16-20 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 20 and claims dependent thereon, the limitation "determine a transition transitioning time for transitioning from the first glucose sensor to the second glucose sensor during the transition period based on the first output signal, which is input to the second glucose sensor" of claim 1 and the comparable limitation of claim 20 lack sufficient support in the application as filed. Claims 1 and 20 define the first output signal as a signal "indicative of glucose concentration level in the user's body." Applicant does not disclose determining a transitioning time (or period) based on such a signal, or any algorithm describing how glucose concentration level is or may be utilized to determine a transitioning time. Rather Applicant discloses inputs and/or diagnostics separate from the SG signal may be utilized to "estimate the optimal time and method of transitioning between the two sensors" (¶ [0891]; Fig. 131; etc.). 

Response to Arguments
Applicant's arguments with respect to eligibility under 35 U.S.C. 101 have been fully considered. While the examiner disagrees that the claims do not recite an abstract idea (i.e., a user can observe a representation of a sensor output signal and make a judgement that transition to a different sensor should occur), Applicant discloses the claimed combination of the determining steps and the first and second sensors with disparate characteristics provides an improvement in the relevant field. Specifically, Applicant discloses this arrangement provides a calibration-free (i.e., free of user-initiated calibrations, such as conventional finger-stick measurements) system that starts fast, lasts long, and, therefore, significantly reduces user burden (¶ [0883]). Accordingly, the combination of elements as understood by the examiner (see rejections under 35 U.S.C. 112(b)) integrate the above-noted exception into a practical application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/Meredith Weare/Primary Examiner, Art Unit 3791